DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,9, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stydahar (7814602).  Stydahar shows an adjustable brush comprising: a brush head, the brush head including: a first plurality of teeth 108 extending along a rotation axis and rotatable about the axis; and a second plurality of teeth 108 extending along the rotation axis, the second plurality of teeth being rotatable independently of the first plurality of teeth about the rotation axis; and a handle 102 extending from the brush head .
Claim(s) 1-3,9-14,19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stydahar (2009/0272393).  Stydahar shows an adjustable brush comprising: a brush head, the brush head including: a first plurality of teeth 20 extending along a rotation axis and rotatable about the axis; and a second plurality of teeth 20 extending along the rotation axis, the second plurality of teeth being rotatable independently of the first plurality of teeth about the rotation axis; and a handle 14 extending from the brush head; wherein the teeth are evenly distributed; and wherein rotation of knob 70 through adjusting mechanism 22 causes rotation of at least the second plurality of teeth in that it can increase and release resistance movement.
Allowable Subject Matter
Claims 5-8,15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of grooming tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896.  The examiner can normally be reached on 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644